Per Curiam.

The overwhelming weight of evidence is in favor of the plaintiff’s contention that the payments made on and after April third, were made on account of the indebtedness of Theresa Wolff and the Enterprise Company, and not on account of the indebtedness of the defendant Louis E. Wolff. In fact there is no competent evidence that Theresa Wolff ever assumed the indebtedness of the defendant to the plaintiff, while the evidence shows that she was indebted on her own account to the defendant.
*771Judgment is reversed, and a new trial ordered, with costs to the, appellant to abide the event.
Present: Truax, P. J., Scott and Dugbo, JJ.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.